GLICKSTEIN, Judge,
concurring specially.
I am obligated to join in the conclusion because of this court’s en banc decision in State v. Avery, 531 So.2d 182 (Fla. 4th DCA 1988).
BY ORDER OF THE COURT:
ORDERED that Appellee’s January 25, 1989 motion for certification is granted. The following question is certified to the Supreme Court of Florida:
MAY EVIDENCE, OBTAINED AS A RESULT OF DEFENDANT’S CONSENT TO SEARCH, BE SUPPRESSED BY THE TRIAL COURT AS “COERCED” UPON THE SOLE GROUND THAT THE OFFICER(S) BOARDED A BUS (OR OTHER PUBLIC TRANSPORT) AND RANDOMLY SOUGHT CONSENT FROM PASSENGERS?